Order, entered on or about October 21, 1963, denying petitioners’ motion to disqualify the arbitrator and to enjoin him from acting in that capacity, unanimously affirmed, with $20 costs and disbursements to respondents. This determination is without prejudice and without passing upon the right of appellants to interpose any arguments or facts with respect to the effectiveness or validity of the award rendered on default, on the pending motion to confirm the award or on any cross motion to vacate it. Concur — Breitel, J. P., McNally, Eager, Steuer and Staley, JJ.